Order entered November 25, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00146-CV

                        PAUL CLARENCE BAILEY, Appellant

                                            V.

 THE LAKE OF PRESTON VINEYARDS HOMEOWNERS ASSOCIATION, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-00927-2012

                                        ORDER
      The clerk’s record has been filed in this appeal and we have received notification that

there is no reporter’s record. Accordingly, we ORDER appellant to file his brief by

DECEMBER 31, 2013.


                                                   /s/   ADA BROWN
                                                         JUSTICE